[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                          -------------------------------------------U.S. COURT OF APPEALS
                                       No. 07-10605                    ELEVENTH CIRCUIT
                                                                           APRIL 1, 2008
                                 Non-Argument Calendar
                         -------------------------------------------- THOMAS K. KAHN
                                                                             CLERK

                        D.C. Docket No. 06-20540-CR-JEM

UNITED STATES OF AMERICA,
                                                          Plaintiff-Appellee,

                                           versus

HIKMET PEREZ,
                                                          Defendant-Appellant.

               ----------------------------------------------------------------
                    Appeal from the United States District Court
                          for the Southern District of Florida
               ----------------------------------------------------------------

                                (April 1, 2008)

Before EDMONDSON, Chief Judge, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Hikmet Perez appeals his 60-month sentence imposed

following his guilty plea to knowingly and intentionally manufacturing and

possessing with intent to distribute 100 or more marijuana plants, in violation of
21 U.S.C. § 841(a)(1). The government has confessed error and supports

Defendant’s request that his sentence be vacated.

       Two issues are raised in this appeal: whether the district court committed

reversible error when it (i) denied Defendant safety-valve relief; and (ii) denied

Defendant an additional one-point reduction for acceptance of responsibility.

Both issues are subject to plain error review because they are raised for the first

time on appeal. See United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir.

2005). The government concedes that Defendant has satisfied all criteria for plain

error relief and supports his remand request.1

       We accept the government’s concession of reversible error under the

particular facts and circumstances presented here. Accordingly, we VACATE and

REMAND for resentencing.

       VACATED AND REMANDED.




  1
    The government supports Defendant’s remand request on both issues but also maintains that the
acceptance-of-responsibility issue is of no import. If resolution of this issue can have no sentencing
impact, a showing that the error affected substantial rights -- which is required to remedy plain error
-- is, at the very least, problematic. See United States v. Cotton, 122 S.Ct. 1781, 1786 (2002). In
the light of the government’s agreement that remand is appropriate and because the record on this
issue may benefit from further development, we accede to the parties’s request on this issue.

                                                  2